
	

114 HR 531 IH: Accelerating Biomedical Research Act
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Ms. DeLauro (for herself, Mr. Higgins, and Mr. King of New York) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To prioritize funding for the National Institutes of Health to discover treatments and cures, to
			 maintain global leadership in medical innovation, and to restore the
			 purchasing power the NIH had after the historic doubling campaign that
			 ended in fiscal year 2003.
	
	
 1.Short titleThis Act may be cited as the Accelerating Biomedical Research Act. 2.FindingsCongress makes the following findings:
 (1)The National Institutes of Health (referred to in this section as the NIH) is the leading biomedical research entity in the world. It supports scientists in every State who are pursuing treatments and cures to prevent and reduce human suffering.
 (2)Thanks in large part to NIH-funded research, Americans today are living longer and healthier lives. Life expectancy in the United States has jumped from 47 years in 1900 to nearly 79 years today. Deaths from heart attack have fallen by more than 60 percent over the past 40 years, and deaths from cancer are falling about 1 percent each year.
 (3)NIH is vital to the United States economy. The NIH extramural program supports around 50,000 competitive research grants and 300,000 scientists and research personnel at more than 2,500 universities, medical schools, and other research institutions across our 50 States.
 (4)Economists have estimated that every $1 invested in NIH generates more than $2 in local economic growth. Bioscience companies in the United States, many of which depend on basic research conducted by NIH, directly employ 1.6 million people, and indirectly support another 6.2 million jobs.
 (5)NIH research is critical to the Nation’s long-term fiscal health. Alzheimer’s disease currently costs the United States an estimated $200,000,000,000 a year. If no progress is made to cure or delay the onset of this disease, the cost will rise to well over $1,000,000,000,000 a year in today’s dollars by 2050.
 (6)Cancer remains the leading cause of death by disease for children in the United States. More than 60 percent of children with cancer participate in NIH-funded clinical trials.
 (7)NIH enhances our national security by funding research on medical countermeasures for bioterrorism, new and emerging diseases, and deadly pandemics.
 (8)The historic, 5-year doubling of Federal funding for NIH ended in fiscal year 2003. Despite the widely recognized benefits of NIH-funded research, NIH funding has declined by nearly 25 percent since then, when adjusted for inflation.
 (9)The success rate of applications for NIH funding is near an all-time low. Fifteen years ago, NIH funded about 1-in-3 meritorious research proposals. Today, that rate has fallen to about 1-in-6, meaning that thousands of promising research ideas proposed every year are never pursued.
 (10)The decline in the NIH success rate has been especially challenging for young researchers. In 1980, a researcher could expect to receive her first R01 grant at age 38. Today, the average investigator must wait until age 45, a delay that is causing many of our brightest young scientists to leave the field.
 (11)America’s global scientific leadership is now at risk. Between 2004 and 2012, the United States share of global investment declined by about 13 percent while the share of Asian economies grew by 7 percent. The Organisation for Economic Co-operation and Development projects that China will outspend the United States on research and development by 2020.
 (12)Budget cap adjustments are used by Congress to prioritize spending that produces economic growth and reduces costs that contribute to the Federal debt.
 3.Cap adjustmentSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended—
 (1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C), the following:
				
					(D)National Institutes of Health
 (i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the National Institutes of Health at the Department of Health and Human Services (75–9915–1–1–552), then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $3,000,000,000 in additional new budget authority; (II)for fiscal year 2017, $6,300,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $8,450,000,000 in additional new budget authority; (IV)for fiscal year 2019, $10,740,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $13,160,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $15,730,000,000 in additional new budget authority.
 (ii)DefinitionsAs used in this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year, in excess of $29,369,000,000, in an appropriation Act and specified to support the National Institutes of Health.
 (II)National Institutes of HealthThe term National Institutes of Health means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institutes of Health..
			
